IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES COPPEDGE,                         §
                                        §
       Defendant Below-                 §   No. 448, 2017
       Appellant,                       §
                                        §
       v.                               §
                                        §   Court Below—Superior Court
US BANK NATIONAL                        §   of the State of Delaware
ASSOCIATION,                            §
                                        §   C.A. No. K11L-02-042
       Plaintiff Below-                 §
       Appellee.                        §

                          Submitted: November 2, 2017
                          Decided: November 29, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      This 29th day of November 2017, it appears to the Court that:

      (1)   On October 27, 2017, the Court received the appellant’s notice of

appeal from a Superior Court order docketed on July 21, 2017, granting the

appellee’s writ of possession in this mortgage foreclosure action. Under Supreme

Court Rule 6(a)(i), a timely notice of appeal should have been filed on or before

August 21, 2017.

      (2)   The Senior Court Clerk issued a notice directing the appellant to show

cause why the appeal should not be dismissed as untimely. The appellant filed a

response to the notice to show cause on November 2, 2017. The appellant’s response
addresses the underlying merits of the appeal and does not address the untimely

notice of appeal.

        (3)    Time is a jurisdictional requirement.1 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period to

be effective.2 An appellant’s pro se status does not excuse a failure to comply strictly

with the jurisdictional requirements of Supreme Court Rule 6. 3 The appellant’s

untimely filing in this case is not attributable to court personnel. Thus, the appeal

must be dismissed for lack of jurisdiction.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                             Justice




1
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
2
  Del. Supr. Ct. R. 10(a) (2017).
3
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
                                                2